DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/5/2022 has been entered.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 31-50 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Benali Nasr et al. (hereinafter Nasr)(FR1057906).
Regarding claim 1, Nasr teaches a method performed by a reporting wireless communication device of facilitating selection of network access for one or more wireless communication devices, comprising: acquiring information regarding topology of networks via which one or more modems with which the reporting wireless communication device is equipped is capable of performing access, as well as a current location of the reporting wireless communication device, wherein the network topology information comprises information about one or more neighbouring cells with respect to where the reporting wireless communication device is located; establishing a connection with a network connectivity selection node being capable of determining which network access is available for the one or more wireless communication devices for which selection is to be facilitated(lines 197-208; for example a terminal bi-mode UMTS/WLAN or a GSM terminal, Wi Max, WLAN... Information on the topology of heterogeneous access networks is understood to mean any information making it possible to define a location, in particular a geographical area, and its properties in terms of access to a communication network, the available access points of the different types access in this geographical area); and reporting the acquired network topology information of each of said any modems, as well as said current location, to the network connectivity selection node, wherein the network connectivity selection node is capable of advising the wireless communication devices which network access to select when in the reported location based on the reported network topology information(lines 236-248; the multi-access communication terminal 1 consult the intelligence device 2. The consultation device 22 of the intelligence device 2 searches its database 21 for the topology information associated with this geographical area and transmits it to the multi-access communication terminal as shown in figure 1. In particular, the consultation device 22 provides the multi-access communication terminal 1 with a list of access points belonging to heterogeneous access networks corresponding to the current geographical area of the multi-access communication terminal 1, for example neighboring “cells” belonging to different access networks, files concerning at least one piece of topology information)such that a recommendation about which network access to use to perform at the reported location is determined based at least on the network topology information, and the recommendation is transmitted to at least the one or more wireless communication devices other than the reporting wireless communication device(page 18, lines 717-727, allow other terminals to access the networks; benefit from the database; lines 555-566, device 22, responses to other multi access terminals; also lines 185-197, topology information database on these heterogeneous networks).

Regarding claim 2, Nasr teaches the method, wherein the reporting wireless communication device is the wireless communication device for which network access selection is to be facilitated, further comprising: receiving, in reply to the reporting, a recommendation on which network access to perform at the reported location(lines 222-225, in the case of a UMTS operator who has deployed public WLAN access points in certain areas of UMTS coverage, the operator's rule may indicate that a multi-access communication terminal 1 must connect to the communication network in priority by the second access network N2, in particular WLAN, in these zones).
Regarding claim 3, Nasr teaches the method, further comprising: performing the network access in accordance with the received recommendation(lines 222-225).
Regarding claim 4, Nasr teaches the method, further comprising: receiving a trigger for acquiring the information regarding topology of networks via which one or more modems with which the reporting wireless communication device is equipped is capable of performing access, as well as a current location of the reporting wireless communication device(lines 593-600; At a time t+m, the multi-access communication terminal 1 needing topology information concerning a geographical area for which its memory 132 either does not include any topology information, or includes outdated topology information (this is that is to say provided by the information device 2 for a period of time greater than a fixed expiry time), requests req_topo_tr(i ud) this topology information from the information device 2 including the stored update information either since the last request for topology information or within an update time period, for example equal to the set expiry time).
Regarding claim 31, Nasr teaches the method, the acquiring of network topology information comprising: acquiring broadcasted network topology information(lines 328-341;  the multi-access communication terminal 1 collects information on the radio environment (access networks, type of access networks, access point identifiers (GSM antenna, WLAN access point or other antenna). radio relay, etc.), access network mobility results, characterizations of access network mobility results, etc.) during its mobility of a source access 10-08-2022 8 network: the first access network N1, to a target access network: the second access network N2 with a view to transmitting them to a database 30 21 of information on the topology of heterogeneous access networks. For example, an access point identifier is a CGI parameter (Celle Global Identity or global cell identity in French) defined in the 3GPP TS23.003 specification, in particular for a GSM cell or an SSID identifier (Service Set Identifier or identifier d'ensemble de service in French) in particular for a WLAN access point or a HESSID identifier (Homogenous Extended Service Set ID or identifier of the homogeneous extended service set in French) in particular for a WLAN access point compatible with the 802.11u standard).
Regarding claim 32, Nasr teaches all the method, the acquiring of network topology information comprising: acquiring unicasted network topology information(lines 364-370;  FIG. 5 illustrates an information device 2 on the topology of heterogeneous access networks. The information device 2 comprises a consultation device 22 capable of transmitting to a multiaccess communication terminal 1 at least one item of information on the topology of several heterogeneous access networks in a specified geographical are).
Regarding claim 33, Nasr teaches a method performed by a network connectivity selection node of facilitating selection of network access for one or more wireless communication devices, the method comprising(Fig. 5): establishing a connection with at least one reporting wireless communication device; receiving information regarding topology of networks via which one or more modems with which said at least one reporting wireless communication device is equipped is capable of performing access, as well as a current location of the at least one reporting wireless communication device, wherein the network topology information comprises information about one or more neighbouring cells with respect to where the reporting wireless communication device is located;
 storing the received network topology information and said location(Figure 5, a simplified diagram of a intelligence device 2 on the topology of heterogeneous access networks);
 establishing a connection with the one or more wireless communication devices for which selection of network is to be facilitated(ines 236-248; the communication between the multi-access communication terminal 1 and the intelligence platform 2); 
 determining, from the network topology information, a recommendation on which network access the one or more wireless communication devices for which selection of network is to be facilitated should perform at said location(lines 222-225, in the case of a UMTS operator who has deployed public WLAN access points in certain areas of UMTS coverage, the operator's rule may indicate that a multi-access communication terminal 1 must connect to the communication network in priority by the second access network N2, in particular WLAN, in these zones); and
 transmitting, the recommendation to the one or more wireless communication devices for which selection of network is to be facilitated, wherein the one or more wireless communication devices are separate from the at least one reporting wireless communication device(page 18, lines 717-727, allow other terminals to access the networks; benefit from the database; lines 555-566, device 22, responses to other multi access terminals; also lines 185-197, topology information database on these heterogeneous networks).
Regarding claim 34, Nasr teaches the method of claim 33, wherein the reporting wireless communication device is the wireless communication device for which network access selection is to be facilitated(lines 222-225).
Claim 35 is rejected for the same reason as set forth in claim 4. 
Claims 36-37 are rejected for the same reason as set forth in claims 1-2 respectively.
Regarding claim 38, Nasr teaches the method according to claim 1, the network topology information further comprising one or more of supported Radio Access Technologies, RATs, frequency bands, available network features, Quality of Service, QoS, bandwidth capacity, and signal quality(lines 419, quality of connection, bit rate; lines 508-509, throughput).
Claims 39-44, 45-50  are rejected for the same reason as set forth in claims 1-4, 31-32, 33-35, 1 and 33-34 espectively.

Response to Arguments
Applicant's arguments filed 8/5/2022 have been fully considered but they are moot in view of new grounds of rejection. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUTHUSWAMY GANAPATHY MANOHARAN whose telephone number is (571)272-5515.  The examiner can normally be reached on 6:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on 571-272-7769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MUTHUSWAMY G MANOHARAN/Primary Examiner, Art Unit 2647